11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In the Guardianship of Larry E. Huff, an Incapacitated Person
            No. 11-04-00295-CV -- Appeal from Howard County
 
            Dennis Noggler and Dennis J. Noggler have filed in this court a motion to dismiss their
appeal.  In their motion, appellants state that they are withdrawing their appeal. The motion is
granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
May 5, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.